Citation Nr: 1010917	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-14 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to 
February 1991 and from February 2003 to January 2004.  The 
Veteran also contends he had additional service in January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in April 
2006.

This matter was previously before the Board in August 2008 
when the Board denied the claim on appeal.  The Veteran 
appealed the Board's August 2008 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Order dated May 2009, the Court vacated the 
Board's August 2008 decision pursuant to a May 2009 Joint 
Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion for Remand in this case primarily focuses 
upon the Board's handling of the question of whether there is 
clear and unmistakable evidence that a pre-existing back 
disability was not aggravated beyond its natural course by 
the Veteran's military service.

There are two separate interrelated aspects to this question 
that are brought to the forefront of the development 
requirements in this case in order to ensure compliance with 
the terms of the Joint Motion and Court Order.  First, there 
is a question concerning the correct dates of the Veteran's 
pertinent military service and whether all potentially 
pertinent service treatment records have been associated with 
the claims file.  Second, there is the question of whether 
there is evidence of record meeting the clear and 
unmistakable evidence standard showing that the Veteran's 
back disability was not permanently aggravated during 
service.

With regard to the first question, additional development is 
warranted concerning the correct dates of the Veteran's 
pertinent military service and whether all potentially 
pertinent service treatment records have been associated with 
the claims file.  As of the time of the vacated Board 
decision, the Veteran's pertinent period of active duty 
service was considered to be from February 2003 to January 
2004.  However, the Veteran has contended that he experienced 
a significant injury (or an event exacerbating his back 
disability) during service in January 2003.

This question is addressed in the Joint Motion for Remand, 
including with the express direction that the Board should 
address the Veteran's competency and credibility with regard 
"to his contentions of an injury and hospitalization while 
on reserve status," and that the Veteran should be provided 
a new opportunity to cooperate in providing and securing 
evidence in order for VA to assist him in developing his 
claim.  Following the Joint Motion for Remand, the Veteran 
has submitted new documents including what appears to be a 
letter ordering a particular unit to annual training in 
January 2003, and another document that appears to list the 
Veteran on a roster associated with that same unit.  These 
new documents support the Veteran's contention that he was on 
active duty for training in January 2003, and also identifies 
a unit that the Veteran may have been serving with at the 
time he claims that he suffered a significant back injury or 
exacerbation of back disability that could be pertinent to 
his claim for service connection.

To ensure compliance with the Joint Motion for Remand with 
regard to its focus upon consideration of the Veteran's 
contentions regarding the "injury and hospitalization" that 
corresponds to his testimony regarding events of January 
2003, the Board believes that appropriate steps must be taken 
to verify any January 2003 service and to obtain any January 
2003 service treatment records.  These efforts can now be 
undertaken with the benefit of the newly submitted 
information from the Veteran concerning details of his 
claimed January 2003 service.  The Board notes that the 
January 2008 supplemental statement of the case indicates 
that the RO did not have information concerning the Veteran's 
unit during any claimed service in January 2003. when it 
previously attempted to verify or obtain clinical records 
pertinent to such service.  This suggests that the Veteran's 
newly submitted information may permit a more effective 
search and, thus, VA may assist the Veteran by obtaining 
pertinent documentation of the claimed January 2003 back 
injury event.

With regard to the second question, the Joint Motion for 
Remand appears to suggest that the prior Board decision's 
accordance of "significant probative value to the December 
2007 VA medical opinion" was problematic or inadequately 
established.  The Joint Motion directs focus upon the 
December 2007 VA medical opinion's statement that in-service 
exacerbation of the back disability cannot be established 
without resorting to pure speculation; the Joint Motion then 
seems to indicate that the Board did not explain how the 
evidence met the very demanding clear and unmistakable 
evidence standard.  At this time, the Board observes that the 
vacated Board decision discussed several findings presented 
in the Veteran's service treatment records, including the 
September 2003 Medical Board evaluation, in addition to 
findings in the December 2007 VA examination report that were 
not discussed in the Joint Motion for Remand.  To ensure 
compliance with the Joint Motion for Remand, the Board must 
assume that the December 2007 VA examination report's 
conclusion was inadequate to permit a proper determination as 
to whether or not the showing of no aggravation during 
service met a clear and unmistakable standard.  As the 
December 2007 VA examination report contains significant 
pertinent findings beyond what was focused upon in the Joint 
Motion for Remand, and in view of the entire pertinent 
evidentiary picture in this case, the Board believes that 
proper clarification of the medical questions addressed by 
the VA medical opinion must be obtained prior to proceeding 
with another appellate consideration of this question.  
Therefore, the Board believes that the appropriate action in 
this case includes remanding for a clarifying VA medical 
opinion that evaluates the question in a manner more directly 
mindful of the clear and unmistakable evidence standard that 
sets the threshold in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain official service department 
confirmation of the Veteran's claimed 
service status in January 2003; the 
Veteran's recently submitted documents 
indicating a specific unit and details of 
a call up to annual training should be 
referred to and employed in this 
verification effort.

2.  The RO should take appropriate action 
to determine the availability of, and to 
obtain if possible, any service treatment 
records from the Veteran's claimed service 
in January 2003; in particular, any 
clinical records associated with treatment 
or hospitalization for a back injury 
should be sought.  The Veteran's recently 
submitted documents indicating a specific 
unit and details of a call up to annual 
training should be referred to and 
employed in this attempt to identify and 
obtain any such outstanding records.  The 
results of this attempt to obtain 
outstanding records should be clearly 
documented in the claims file.

3.  The Veteran should be scheduled for an 
appropriate VA examination with regard to 
his back disability claim.  (If the 
Veteran does not report for a new VA 
examination, the claims file should 
nevertheless be forwarded to an 
appropriate examiner for review and a 
medical opinion.)  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran (to the 
extent possible), the examiner should 
respond to the following:

a)  Was the Veteran's current chronic 
back disability caused during the 
Veteran's service or as a result of any 
injury incurred during service?  If the 
answer to this question is no, please 
state the level of confidence in the 
determination (i.e., is it clear and 
unmistakable that the back disability 
was not caused during the Veteran's 
military service?).

b)  If the Veteran's current chronic 
back disability pre-existed the 
Veteran's period of military service 
that began in 2003, was the Veteran's 
current back disability permanently 
aggravated during this period of 
military service, beyond the natural 
course of progression of the disease?  
If the answer to this question is no, 
please state the level of confidence in 
the determination (i.e., is it clear 
and unmistakable that the back 
disability was not permanently 
aggravated during the Veteran's 
military service, beyond the natural 
course of progression of the disease?).

A rationale should be presented for all 
opinions expressed in answering the above.  
The examiner is asked to address and 
discuss all pertinent records, both from 
during the Veteran's service and from 
times outside the pertinent period(s) of 
service.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



